Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 1 of 16 PageID #: 2107



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 UNITED STATES OF AMERICA,

             -against-                             MEMORANDUM & ORDER
                                                   10-CR-0696-2(JS)(ARL)
 JASON BLAIR,

                     Defendant.
 ----------------------------------X
 APPEARANCES
 For United States: Christopher C. Caffarone, Esq.
                     James M. Miskiewicz, Esq.
                     United States Attorney’s Office
                     Eastern District of New York
                     610 Federal Plaza
                     Central Islip, New York 11722

 For Defendant
 Jason Blair:            Leticia Maria Olivera, Esq.
                         Federal Defenders of New York, Inc.
                         One Pierrepont Plaza, 16th Floor
                         Brooklyn, New York 11201

 SEYBERT, District Judge:

             Defendant Jason Blair (“Defendant”) seeks a reduction of

 his   sentence,    pursuant    to   the   First   Step   Act,   18   U.S.C.   §

 3582(c)(l)(A)(i), in light of health concerns surrounding the

 COVID-19 pandemic and his medical history.           (Def. Mot., D.E. 374;

 Def. Reply, D.E. 379.)      The Government opposes the motion.         (Gov’t

 Opp., D.E. 378.)      For the reasons set forth below, the motion is

 DENIED without prejudice to renew.
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 2 of 16 PageID #: 2108



                                   BACKGROUND

 I.     Factual and Procedural History

             Defendant was indicted on or around September 9, 2010

 and has been detained since his arrest on September 15, 2010.

 (Presentence Report (“PSR”) at 1; Indictment, D.E. 1; Min. Entry,

 D.E.   19   &    25.)     On   March 7, 2012,     the   Government   filed   a

 Superseding Indictment (S-4) charging Defendant with attempted

 assault with a dangerous weapon (Count One); discharge of a firearm

 during a crime of violence (Count Two); conspiracy to commit

 extortion (Count Three); conspiracy to murder and assault with

 dangerous weapons Hell’s Angels members and associates (Count

 Four); two counts of conspiracy to commit assault with dangerous

 weapons (Counts Eight and Fourteen); two counts of assault with

 dangerous       weapons   (Counts    Nine   and     Thirteen);     interstate

 transportation of a stolen motor vehicle (Count Eleven); two counts

 of unlawful use of firearms (Counts Fifteen and Eighteen); witness

 tampering (Count Sixteen); and three counts of felon in possession

 of a firearm (Counts Twenty through Twenty-Two).                 (Superseding

 Indictment (S-4), D.E. 209.)        The charges arise out of Defendant’s

 membership and roles as the “sergeant-at-arms” and president of

 the Long Island chapter of the Pagan’s Outlaw Motorcycle Club, an

 enterprise engaged in racketeering activity, and his involvement

 in a plan to murder rival Hell’s Angels members, among other




                                       2
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 3 of 16 PageID #: 2109



 conduct on behalf of the Pagan’s.            (Superseding Indictment (S-4)

 ¶¶ 1, 8, 11, 23.)

             On May 25, 2012, Defendant pled guilty to discharge of

 a firearm during a crime of violence (Count Two) and conspiracy to

 murder and assault with dangerous weapons Hell’s Angels members

 and associates (Count Four).          (Min. Entry, D.E. 222.)               Under a

 plea agreement, Defendant and the Government jointly agreed to

 recommend a sentence of 192 months’ imprisonment.                     (Plea Agmt.,

 Ex. 1 to Gov’t Opp., D.E. 378-1.)            Count Two carried a statutory

 minimum    of    ten   years’    (120       months)    imprisonment         to   run

 consecutively.     (PSR ¶¶ 46, 101.)        With respect to Count Four, the

 advisory    guidelines    provided      a   range     of   97    to   121   months’

 imprisonment.      (PSR ¶ 102.)       The PSR indicated that Defendant

 required surgery for small bowel resection on June 30, 2005 (PSR

 ¶ 74) and suffered from many health conditions that required “close

 medical monitoring” (PSR ¶ 112) including, as relevant here,

 Crohn’s Disease (PSR ¶ 75), high blood pressure, heart disease and

 high cholesterol (PSR ¶ 76), and type II diabetes (PSR ¶¶ 76-77).

             On October 5, 2012, the Court sentenced Defendant to a

 term of 192 months’ (16 years) incarceration.                   (Min. Entry, D.E.

 266; Sent’g J., D.E. 267; Sent’g Tr., Ex. C to Def. Mot., D.E.

 374-3, at 20:6-13 (imposing 84 months on Count Two and 108 months

 on Count Four, consecutively).)             At sentencing, the Government

 stated that for Count Two, it was “not in a position to prove a


                                         3
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 4 of 16 PageID #: 2110



 discharge” of a firearm and Defendant should face a “mandatory

 seven-year sentence, 84 months, not the ten years that are laid

 out in the presentence report.”           (Sent’g Tr. at 6:3-14.)

 II.   FCI Elkton

             Defendant is currently incarcerated at the Bureau of

 Prisons (“BOP”) FCI Elkton in Lisbon, Ohio (“FCI Elkton”), a low

 security       federal         correctional         institution.          See

 https://www.bop.gov/locations/institutions/elk/              (last   visited

 Sept. 24, 2020).       As of the date of this Order, Defendant has been

 detained for ten years and has served nearly eight years of his

 sentence.    Defendant is scheduled to be released on May 30, 2024.

 (Def. Mot. at 6 n.3.)

             According to the information maintained by the BOP for

 FCI Elkton, as of September 24, 2020, 1 inmate and 2 staff members

 are listed as “positive” for COVID-19, 9 inmates have died from

 the virus, and 951 inmates and 52 staff members are listed as

 “recovered”     from     the    virus.1       See    COVID-19   Cases,   BOP,

 http://www.bop.gov/coronavirus/ (last visited Sept. 24, 2020).             As


 1 In tracking the BOP website for FCI Elkton, the Court notes
 that as of September 13, 2020, 5 inmates and 2 staff members
 were listed as “positive” for COVID-19, 9 inmates have died from
 the virus, and 961 inmates and 52 staff members were listed as
 “recovered” from the virus. As of September 17, 2020, no
 inmates and 2 staff members were listed as “positive” for COVID-
 19, 9 inmates have died from the virus, and 957 inmates and 52
 staff members are listed as “recovered.” Because the website
 updates daily, these numbers are not reflected on the BOP
 website.


                                           4
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 5 of 16 PageID #: 2111



 indicated by the Government and reflected by the BOP’s COVID-19

 statistics, “there is no question that FCI Elkton has been severely

 impacted by COVID-19.” (Gov’t Opp. at 14.) Indeed, in April 2020,

 several inmates at FCI Elkton filed an emergency habeas class

 action petition in the Northern District of Ohio requesting release

 due to the spread of COVID-19 within the prison.                See Wilson v.

 Williams, No. 20-CV-0794 (N.D. Ohio).           The lawsuit was filed on

 behalf of all inmates at FCI Elkton, as well as a “Medically

 Vulnerable     Subclass”    consisting    of   persons   of     any   age   who

 experience, among other things, “serious heart conditions; . . .

 severe obesity (defined as a body mass index of 40 or higher);

 [and] diabetes.”       Wilson v. Williams, No. 20-CV-0794, 2020 WL

 1940882, at *3 (N.D. Ohio Apr. 22, 2020).          On April 22, 2020, the

 district court granted in part and denied in part the request for

 a preliminary injunction and ordered the respondents to identify

 “medically vulnerable subclass members” within one week and “to

 evaluate each subclass member’s eligibility for transfer out of

 Elkton    through    any    means,    including    but    not    limited     to

 compassionate release, parole or community supervision, transfer

 furlough,    or   non-transfer    furlough”    within    two    weeks.      See

 generally id.

              Defendant was named as “one of 837 inmates at FCI Elkton

 who are medically vulnerable to serious illness of death from

 COVID-19.”     (Def. Mot. at 11; Gov’t Opp. at 13; see Wilson v.


                                       5
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 6 of 16 PageID #: 2112



 Williams, No. 20-CV-0794 (N.D. Ohio), D.E. 35-1, at ECF p. 12.)

 On   June    9,    2020,     the    Sixth   Circuit      vacated    the    preliminary

 injunction on the ground that the petitioners were unlikely to

 succeed on the merits.             See Wilson v. Williams, 961 F.3d 829 (6th

 Cir. 2020). The Sixth Circuit concluded that as of April 22, 2020,

 the BOP had “responded reasonably to the known, serious risks posed

 by COVID-19.”          Id. at 840.

 III. Defendant’s Medical Conditions and the Current Motion

                Defendant is 46 years old and, as reflected in BOP

 medical records, suffers from type II diabetes, obstructive sleep

 apnea,      obesity,      hypertension,         Raynaud’s     syndrome,       esophageal

 reflux,      Crohn’s      disease,     lower      back    pain,     plantar      fascial

 fibromatosis, and sciatic nerve pain. (Def. Mot. at 12; BOP Recs.,

 D.E.    376,      at   1-2.)       Defendant      is   prescribed      many   different

 medications for these conditions.                 (Def. Mot. at 12; BOP Recs. at

 6-9.)     While incarcerated, Defendant has earned a GED, completed

 a    2,000-hour        apprenticeship        program     in     computer       equipment

 operation, and received an award for his work with FCI Elkton’s

 UNICOR program.          (Disciplinary & Programming Recs., D.E. 374-1.)

 Defendant’s        records     reflect      one    disciplinary        infraction    for

 assaulting        an    inmate      with    a     food   tray     in    August      2016.

 (Disciplinary & Programming Recs. at 3.)

                Defendant,      through      counsel,      filed     his    motion     for

 compassionate release on July 8, 2020, requesting that the Court


                                              6
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 7 of 16 PageID #: 2113



 decrease his sentence to time-served, convert the unserved portion

 of his sentence to a term of supervised release, and modify the

 conditions of supervision as appropriate, including by ordering a

 term of home confinement.          (Def. Mot. at 6.)        Defendant also

 submitted letters from individuals attesting to his character,

 including a letter from Thomas Arundel, the Factory Manager for

 UNICOR at FCI Elkton.      (See Support Ltrs., D.E. 374-2, at 1.)         Mr.

 Arundel has employed Defendant for the past 5 years and wrote that

 Defendant is a “model inmate” and an “exceptional worker” who has

 “taken his rehabilitation extremely seriously.”             (Id.)     Another

 letter, submitted by a former colleague with the Middle Island

 Volunteer Fire Department, states that upon release, he intends to

 “open [his] home with open arms” to Defendant.           (Support Ltrs. at

 3.)

             On September 8, 2020, Defendant requested review of his

 motion and advised that he was recently moved into a unit with 150

 other inmates who will all be transferred by bus to another low

 security facility, either FCI Fort Dix in New Jersey or FCI Yazoo

 City Low in Mississippi.       (Def. Ltr., D.E. 380, at 1.)         Defendant

 states that (1) FCI Elkton staff will not implement “special

 precautions” to transport him despite his medical conditions (Def.

 Ltr. at 1) and (2) he is at a heightened risk to contract COVID-

 19 while in transit (Def. Ltr. at 1-2).           The Government responds

 that the BOP confirmed Defendant’s transfer “to allow for more


                                       7
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 8 of 16 PageID #: 2114



 social distancing within FCI Elkton.”            (Gov’t Reply Ltr., D.E.

 381.)     The Government further reports that the BOP is following

 CDC guidelines and that Defendant will be transported with the

 medication or medical equipment he requires.           (Id.)

                                  DISCUSSION

 I.      Legal Standard

              “‘A court may not modify a term of imprisonment once it

 has been imposed except pursuant to statute.’”            United States v.

 Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

 2020) (quoting United States v. Gotti, No. 04-CR-0743, 2020 WL

 497987, at *1 (S.D.N.Y. Apr. 6, 2020)).           As amended by the First

 Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provides:

         The court may not modify a term of imprisonment once it
         has been imposed except that--in any case--the court, .
         . . upon motion of the defendant after the defendant has
         fully exhausted all administrative rights to appeal a
         failure of the Bureau of Prisons to bring a motion on
         the defendant’s behalf or the lapse of 30 days from the
         receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce
         the term of imprisonment (and may impose a term of
         probation or supervised release with or without
         conditions that does not exceed the unserved portion of
         the original term of imprisonment), after considering
         the factors set forth in section 3553(a) to the extent
         that they are applicable, if it finds that--

         (i) extraordinary and compelling reasons warrant such a
         reduction . . . and that such a reduction is consistent
         with applicable policy statements issued by the
         Sentencing Commission.

              A defendant seeking relief under Section 3582(c)(1)(A)

 “bears the burden of showing that his release is justified.”


                                       8
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 9 of 16 PageID #: 2115



 United States v. Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1

 (S.D.N.Y. June 23, 2020); see also United States v. Fleming, No.

 18-CR-0197, 2020 WL 2838511, at *2 (E.D.N.Y. June 1, 2020) (“It is

 [defendant’s] burden to show that there are ‘extraordinary and

 compelling     reasons’      that   warrant      a   modification      of    his

 sentence.”).

 II.   Analysis

             The    parties    agree      that    Defendant       exhausted   his

 administrative remedies.        (Def. Mot. at 12; Gov’t Opp. at 16.)

 Thus, the Court turns to the merits.

       A. Extraordinary and Compelling Reasons

             Defendant represents that he suffers from at least four

 “well-documented” chronic conditions: type II diabetes, obesity,

 hypertension, and heart disease, for which he takes many different

 medications.      (Def. Mot. at 15; see discussion supra.)            He argues

 that these conditions, coupled with the COVID-19 outbreak at FCI

 Elkton, “overwhelmingly establish ‘extraordinary and compelling

 reasons’ to grant” his motion.             (Def. Mot. at 17.)         While the

 Government does not “minimize the risk that COVID-19 presents to

 inmates    like    the    [D]efendant,     who   have   underlying      medical

 conditions,” it argues that Defendant’s medical conditions “do not

 rise to the level identified in the Guidelines that would, by

 themselves,     require    release.”       (Gov’t    Opp.   at   19-20.)     The

 Government stresses that BOP implemented adequate measures to


                                        9
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 10 of 16 PageID #: 2116



  prevent the spread of COVID-19 within FCI Elkton because “the BOP

  has not had any issues in dealing with the [D]efendant’s conditions

  thus far,” the conditions at FCI Elkton have vastly improved, and

  the the Northern District of Ohio is “closely monitoring and

  overseeing the conditions at FCI Elkton.”          (Gov’t Opp. at 20-22.)

              Extraordinary and compelling reasons for modification

  exist where “[t]he defendant is . . . suffering from a serious

  physical or medical condition . . . that substantially diminishes

  the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he or she is

  not expected to recover.”        U.S.S.G. § 1B1.13 comment n.1(A)(ii).

  Compassionate release is generally limited to cases of serious

  illness or impairment, advanced age, or a need to care for a child,

  spouse, or registered partner.       See id.; see also United States v.

  Traynor, No. 04-CR-0582, 2009 WL 368927, at *1 n.2 (E.D.N.Y.

  Feb. 13, 2009).

              When presented with motions arising out of the COVID-19

  pandemic,    some   courts   hold   that   extraordinary    and   compelling

  reasons exist where a defendant’s medical conditions fall within

  the high-risk category as defined by the Centers for Disease

  Control and Prevention (“CDC”).            See, e.g., United States v.

  Zukerman, 16-CR-0194, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3,

  2020) (collecting cases); see also United States v. Serrano, No.

  13-CR-0058, 2020 WL 5259571, at *3 (S.D.N.Y. Sept. 3, 2020).


                                       10
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 11 of 16 PageID #: 2117



  Indeed, in some cases, the Government concedes the same.                    See,

  e.g., United States v. Ramirez, No. 19-CR-0105, 2020 WL 4577492,

  at *2 (S.D.N.Y. Aug. 6, 2020) (the government did not dispute that

  defendant’s health conditions (including diabetes, hypertension,

  elevated      cholesterol,     and      morbid    obesity)    “constitute     an

  extraordinary and compelling reason justifying release”).                 Other

  courts, however, find “that the mere possibility of contracting a

  communicable disease such as COVID-19, without any showing that

  the Bureau of Prisons will not or cannot guard against or treat

  such a disease, does not constitute an extraordinary or compelling

  reason for a sentence reduction under the statutory scheme.”                See

  United States v. Quinones, No. 13-CR-0083, 2020 WL 4529365, at *5-

  6 (W.D.N.Y. Aug. 6, 2020) (emphasis in original) (collecting

  cases).

                Here, Defendant, who is 46, does not fall into a high-

  risk    age   group    for   COVID-19       complications.      Older    Adults,

  Coronavirus            Disease           2019          (COVID-19),          CDC,

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/older-adults.html (last updated Sept. 11, 2020).                  He

  does,     however,    suffer     from   a     number   of   underlying    health

  conditions, such as type II diabetes, obesity, hypertension, and

  heart disease.        According to the CDC, individuals with type II

  diabetes, with serious heart conditions, and who are obese are at

  increased risk of severe illness from COVID-19, and those with


                                           11
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 12 of 16 PageID #: 2118



  hypertension might be at an increased risk.                See People with

  Certain Medical Conditions, Coronavirus Disease 2019 (COVID-19),

  CDC,          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/people-with-medical-conditions.html            (last     updated

  Sept. 11, 2020).       It is true that “Defendant makes no specific

  allegations    that   his   medical   needs   have   not   been   adequately

  addressed at” FCI Elkton.        United States v. Chestnut, No. 12-CR-

  0837, 2020 WL 5371021, at *2 (S.D.N.Y. Sept. 8, 2020).              However,

  “not only is he at a higher risk of serious illness if he contracts

  COVID-19 due to his underlying health conditions, but he is also

  at a higher risk of contracting COVID-19 due to his incarceration.”

  United States v. Gross, No. 15-CR-0769, 2020 WL 1862251, at *3

  (S.D.N.Y.      Apr.     14,      2020)     (emphasis       in     original).

  “[R]ealistically, a high-risk inmate who contracts the virus while

  in prison will face challenges in caring for himself.”                United

  States v. Butler, No. 19-CR-0834, 2020 WL 1689778, at *2 (S.D.N.Y.

  Apr. 7, 2020).

              For these reasons, the Court agrees with the various

  other courts that “have recently concluded that ‘extraordinary and

  compelling reasons’ exist for purposes of the policy statement

  where inmates suffer from medical conditions that place them at a

  higher risk of serious illness in the event they contract COVID-

  19.”    Gross, 2020 WL 1862251, at *3 (citing Zukerman, 2020 WL

  1659880, at *5); United States v. Escobar, No. 15-CR-0150, 2020 WL


                                        12
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 13 of 16 PageID #: 2119



  4605213, at *4 (E.D.N.Y. Aug. 11, 2020) (finding defendant’s type

  II    diabetes,     while    well-controlled      with     medication,     an

  “extraordinary and compelling reason to support his release.”);

  cf. United States v. Alvarez, No. 89-CR-0229, 2020 WL 4904586, at

  *5 (E.D.N.Y. Aug. 20, 2020) (Seybert, J.) (finding defendant

  “unable to adequately prove the existence of extraordinary and

  compelling reasons” where, among other reasons, he did not suffer

  from underlying health conditions making at-risk).               Therefore,

  this factor favors Defendant’s early release.

        B. The 3553(a)     Factors    and   Sentencing     Commission   Policy
           Statements

              The Court next considers the Section 3553(a) factors and

  whether release is consistent with the Sentencing Commission’s

  policy statements.      See 18 U.S.C. § 3582(c)(1)(A)(i).         The Court

  must determine whether “[t]he defendant is not a danger to the

  safety of any other person or to the community, as provided in 18

  U.S.C. § 3142(g).”      U.S.S.G. § 1B1.13(2).       In this analysis, the

  Court considers “whether the offense is a crime of violence,” “the

  weight of the evidence against the [defendant],” and “the nature

  and seriousness of the danger to any person or the community that

  would be posed by the [defendant’s] release.”              See 18 U.S.C. §

  3142(g)(1)–(4).      The factors set forth in Sections 3553(a) and

  3142(g) largely overlap and are therefore analyzed together.              See

  Sections 3142(g) and 3553(a).



                                       13
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 14 of 16 PageID #: 2120



               The Court recognizes, as it did at sentencing, that

  Defendant has “some really good ingredients” (see Sent’g Tr. at

  21:24-22:3) and is pleased that he has taken significant steps

  towards rehabilitation.         However, the Section 3553(a) factors

  largely weigh against release and the Court cannot conclude that

  he “is not a danger to the safety of any other person or to the

  community.”    U.S.S.G. § 1B1.13(2).       As outlined in the PSR, prior

  to his guilty plea and conviction, in 2003, Defendant was convicted

  in State court for second degree assault after he assaulted two

  individuals with a knife and blackjack.             (PSR ¶ 63.)       Later,

  Defendant became the sergeant-at-arms and the president of the

  Long Island Pagan’s chapter.          (PSR ¶ 7.)      As a member of the

  organization, he committed violent acts and hatched a plot to

  murder Hell’s Angels members, which served as a basis of his guilty

  plea (PSR ¶ 9).        An undercover agent recorded the plan that

  involved throwing a homemade grenade at a group of Hell’s Angels

  as they rode their motorcycles during a motorcycle procession.

  (PSR ¶ 9); see United States v. Martinez, No. 12-CR-0862, 2020 WL

  2079542, at *2 (S.D.N.Y. Apr. 30, 2020) (“When presented with

  motions for compassionate release due to COVID-19 brought by

  defendants    with   violent    criminal    histories,    courts    in   this

  District have generally concluded that the Sentencing Commission’s

  guidance cuts against granting release.”).




                                       14
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 15 of 16 PageID #: 2121



                Further,    while      two    of    the    Section       3553(a)    factors

  arguably favor an early release, “history and characteristics of

  the defendant,” and “the need to provide the defendant with needed

  . . . medical care,” they “are outweighed by the combined force of

  several other factors.”           United States v. Walter, No. 18-CR-0834,

  2020 WL 1892063, at *3 (S.D.N.Y. Apr. 16, 2020) (citing Section

  3553(a) factors: “the nature and circumstances of the offense” and

  “the need for the sentence imposed to reflect the seriousness of

  the offense, to promote respect for the law . . . to provide just

  punishment for the offense . . . to afford adequate deterrence to

  criminal conduct,” and “to protect the public from further crimes

  of the defendant.”).          Indeed, [t]he nature and circumstances of

  his   offense       of   conviction--to          which    he    pleaded    guilty--are

  serious.” United States v. Asaro, No. 17-CR-0127, 2020 WL 1899221,

  at *7 (E.D.N.Y. Apr. 17, 2020).                  As a member and leader of the

  Pagan’s,      Defendant     pled     guilty       to,    and     was    convicted    of,

  brandishing a firearm in relation to a crime of violence and

  conspiring     to    murder    and      assault    rival       gang    members.     (See

  discussion     supra.)        Therefore,         the    Court   declines     to   reduce

  Defendant’s sentence for the reasons stated at his sentencing,

  which   are    incorporated        by      reference      herein,      including    that

  “[t]hese crimes are awful.”             (Sent’g Tr. at 19:12-13.)            Moreover,

  granting Defendant’s request for compassionate release, “when he

  is more than a year away from completing his carceral term, would


                                              15
Case 2:10-cr-00696-JS-ARL Document 382 Filed 09/24/20 Page 16 of 16 PageID #: 2122



  disserve these important § 3553(a) factors.”            Martinez, 2020 WL

  2079542, at *3; United States v. Knight, No. 17-CR-0335, 2020 WL

  4751490, at *2 (S.D.N.Y. Aug. 17, 2020) (“Though Defendant has

  served more than 70% of his anticipated term of imprisonment,

  considering his expected good time credit, his crime is serious

  and warrants him serving his full term of imprisonment.”).                The

  Court accordingly denies release at this time.2

                                   CONCLUSION

              For the reasons stated herein, Defendant’s motion for

  compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

  (D.E. 374) is DENIED without prejudice to renew.



                                            SO ORDERED.


                                            /s/_JOANNA SEYBERT    __
                                            Joanna Seybert, U.S.D.J.

  Dated: September 24 , 2020
         Central Islip, New York




  2To the extent not already pursued, Defendant may pursue relief
  in the form of a furlough under 18 U.S.C. § 3622 or home
  confinement as contemplated in the CARES Act, Pub. L. No. 116-
  136 (2020), and the Attorney General’s April 3, 2020 memorandum
  to the BOP. The decision to grant that relief, however, is
  reserved to the discretion of the BOP.


                                       16
